Mr. Justice Carnes delivered the opinion of the court. 2. Evidence, § 315*—what is purpose of documentary evidence. Photographs, diagrams and drawings are often proper, not as evidence within themselves, hut for the purpose of enabling the jury to understand and apply the testimony. 3. New trial, § 79*—when motion for on ground of newly-discovered evidence properly denied. A motion for a new trial on the ground of newly-discovered evidence, held properly denied where no reason was given why certain witnesses, whose testimony was relied on, were not produced at the trial.